      Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    CHRISTINA ALFANDARY, et al.,

                      Plaintiffs,,
                                             No. 17 Civ. 5137 (LAP)
               -against-
                                                MEMORANDUM & ORDER
    NIKKO ASSET MANAGEMENT, CO.,
    LTD.

                      Defendant.
LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court are the parties’ letters seeking to modify

the Protective Order entered on December 16, 20191 and to enjoin

Defendant Nikko Asset Management Co., Ltd. (“Nikko” or

“Defendant”) from pursuing certain legal action in Tokyo.2

Construing those letters as the parties’ moving papers and

oppositions, (1) Defendant shall show cause why it should not be

sanctioned for use in the Tokyo Action of information obtained

in discovery in this action in contravention of the Protective

Order [dkt. no. 90], (2) and Plaintiffs’ motion for an anti-suit

injunction [dkt. no. 117] is DENIED.         The Court reserves

decision on the cross motions to modify the Protective Order




1 (See Defendant’s Motion for Local Rule 37.2 Conference
(“Mot.”), dated Jan. 6, 2021 [dkt. no. 115]; see also
Defendant’s Reply Letter (“Def. Reply”), dated Feb. 5, 2021
[dkt. no. 121].)
2 (See Plaintiffs’ Response Letter (“Response”), dated Feb. 2,

2021 [dkt. no. 117]; see also Plaintiffs’ Reply Letter (“Pls.
Reply”), dated Mar. 17, 2021 [dkt. no. 134].)


                                      1
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 2 of 13



[dkt. nos. 115, 117] pending resolution of the order to show

cause.

     I.     Background

     The Court assumes familiarity with this dispute’s general

background, which has been set forth in three prior Opinions.

(Opinion, dated Oct. 4, 2018 [dkt. no. 52]; Opinion, dated June

19, 2019 [dkt. no. 78]; and Opinion, dated Sept. 30, 2019 [dkt.

no. 79].)    The Court briefly recounts the facts here.

          a. Facts

     Plaintiffs are former senior executives of either Nikko,

its New York-based wholly owned subsidiary, Nikko Asset

Management of America, Inc. (“NAMA”), or its European operating

subsidiary, Nikko Asset Management Europe (“NAME”), who contend

Defendant intentionally undervalued their stock acquisition

rights (“SARs”).     (Amended Complaint (“Am. Compl.”), dated Dec.

26, 2019 [dkt. no. 91], ¶¶ 2, 190-231.)       Defendant is a

privately held investment advisor and asset manager

headquartered and incorporated in Tokyo, Japan.        (Id. ¶ 25.)

     At issue in these specific motions are Plaintiff Mr.

Reidenbach’s Separation Agreement and the subsequent action

Defendant filed against him to enforce it.

     On December 14, 2020, Nikko sued Mr. Reidenbach in Tokyo

District Court for violating his April 2015 Separation

Agreement.   (Mot. at 1; see also Response at 2.)       In addition to


                                   2
    Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 3 of 13



designating Tokyo District Court as the exclusive forum for

claims arising out of its provisions, the Separation Agreement

provides, in relevant part, that Mr. Reidenbach:

     (i) shall not (with exceptions not applicable here)
     disclose to any third party any confidential information of
     Nikko which he “obtained in his capacity as an employee or
     director of” Nikko; (ii) “agrees . . . to waive irrevocably
     and release and forever discharge” Nikko from “any and all
     . . . claims or demands whatsoever (whether existing,
     potential, in the future or otherwise) . . . “; and (iii)
     “represents and warrants that he has not filed nor will
     file or will otherwise be involved in, directly or
     indirectly, any lawsuits, arbitrations or any other legal
     action . . . against [Nikko].”

(Mot. at 1-2 (emphasis omitted) (quoting Separation Agreement,

dated Apr. 30, 2015 [dkt. no. 115-1], ¶¶ 9, 14(Ex. 1)).)

     Defendant claims that Mr. Reidenbach breached the

Separation Agreement by divulging confidential information to

the Plaintiffs and by joining this lawsuit.3        (See Mot. at 2.)

Additionally, Defendant asserts that it neither used nor

referenced any confidential discovery in this case when

commencing the Tokyo Action and obtaining ex parte liens against

Mr. Reidenbach’s assets.4     (Id.; see also Response at 2.)


3 Among other things, Defendant avers that Mr. Reidenbach
provided Plaintiffs with “a detailed analysis of his objections
to the valuation, based on his knowledge of that process as CFO
and his access to Nikko’s non-public information” and “internal
management reports presented to Nikko’s Board of Directors.”
(Mot. at 2.)
4 The Protective Order issued on December 16, 2019 states “[a]ll

Confidential Information hereafter produced or disclosed shall
be used only in connection with this litigation, and shall not
                                    (continued on following page)


                                    3
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 4 of 13



However, because some confidential discovery material allegedly

relates to Mr. Reidenbach’s purported breaches of his Separation

Agreement, Defendant asks the Court to modify the Protective

Order “[i]n the interests of promoting judicial efficiency and

avoiding duplicative discovery.”5      (Mot. at 2-3.)

     According to Plaintiffs, Defendant’s motion furthers the

“improper objective[s]” of “punish[ing] Mr. Reidenbach for

blowing the whistle on [Nikko’s] own unlawful conduct . . .

[and] discourag[ing] him through retaliatory threats from

pursuing this lawsuit any further.”      (Response at 4.)

Plaintiffs point out that, before commencing the Tokyo Action,

Defendant placed liens on all of Mr. Reidenbach’s personal

property without providing him with any notice or opportunity to

be heard.   (Pls. Reply at 1.)    Additionally, Plaintiffs

emphasize the untimeliness of the Tokyo Action.         Despite knowing

of Mr. Reidenbach’s purported breaches for over five years, (see

Certified Translation of Nikko’s Petition for Order of

Provisional Seizure, dated Dec. 14, 2020 [dkt. no. 117-1], at




(continued from previous page)
be used in connection with any other lawsuit or for any other
purpose whatsoever.” (Protective Order, dated Dec. 16, 2019
[dkt. no. 90], ¶ 9.)
5 Paragraph 18 of the Protective Order permits the parties to

request “an Order seeking to modify the [Protective Order’s]
terms . . . or for any other relief . . . regarding [the
Protective Order] or the issue of confidentiality.” (Protective
Order ¶ 18.)


                                   4
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 5 of 13



11), Defendant “waited until Plaintiffs had produced their own

confidential documents and until [Nikko] had the opportunity to

depose Mr. Reidenbach and eight other Plaintiffs” about topics

relevant to the Tokyo Action to bring suit.        (Pls. Reply at 1.)

Plaintiffs, therefore, ask the Court to infer that Defendant’s

“extreme delay in commencing the Tokyo Action reveals that it

could not have done so without making use of confidential

information obtained through discovery in this case.”         (Id.; see

also Pls. Reply at 2.)

     To protect against the misuse of discovery materials

available in this litigation, Plaintiffs seek to amend the

Protective Order to prohibit the use of all discovery material--

whether or not designated as confidential--for any purpose

outside this litigation.      (Response at 5.)   Plaintiffs also

request an anti-suit injunction to enjoin Nikko from pursuing

the allegedly retaliatory Tokyo Action while this lawsuit is

pending.    (Id. at 5-7; see also Pls. Reply at 2.)

    II.     Legal Standards

           a. Modification of a Protective Order

     Rule 26(c) of the Federal Rules of Civil Procedure

authorizes federal courts to issue orders “to protect a party or

person from annoyance, embarrassment, oppression, or undue

burden or expense . . . .”     Fed. R. Civ. P. 26(c).      These

protective orders are subject to modification, and the decision


                                    5
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 6 of 13



of “whether to lift or modify a protective order is . . .

committed to the sound discretion of the trial court.”          S.E.C.

v. TheStreet.com, 273 F.3d 222, 231 (2d Cir. 2001) (citation

omitted).     However, “[w]hen litigants have reasonably relied on

a protective order, . . . the court should not modify that order

‘absent a showing of improvidence in the grant of [the] order or

some extraordinary circumstance or compelling need.’”         Nielson

Co. (U.S.), LLC v. Success Sys., Inc., 112 F. Supp. 3d 83, 120

(S.D.N.Y. 2015) (quoting TheStreet.com, 273 F.3d at 229).          In

determining whether a party has reasonably relied on a

protective order, courts consider: “(1) the scope of the

protective order; (2) the language of the order itself; (3) the

level of inquiry the court undertook before granting the order;

and (4) the nature of reliance on the order.”        In re Unseal Civ.

Discovery Materials, No. 19-MC-00179 (SN), 2021 WL 1164272, at

*3 (S.D.N.Y. Mar. 24, 2021) (citation omitted).

        b. Issuance of an Anti-Suit Injunction

     Federal courts may enjoin the parties before them from

pursuing litigation in foreign forums.       Paramedics

Electromedicina Comercial, Ltda. v. GE Med. Sys. Info. Techs.,

Inc., 369 F.3d 645, 652 (2d Cir. 2004).       However, in the

interests of international comity, anti-suit injunctions should

“be used sparingly” and “granted only with care and great

restraint.”    China Trade & Dev. Corp. v. M.V. Choong Yong, 837


                                   6
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 7 of 13



F.2d 33, 36 (2d Cir. 1987) (internal quotation marks omitted).

Accordingly, the Court of Appeals “has consistently held that an

anti-suit injunction may only be granted where two threshold

requirements are met: first, the parties must be the same in

both proceedings, and second, resolution of the case before the

enjoining court must be dispositive of the action to be

enjoined.”   Eastman Kodak Co. v. Asia Optical Co., 118 F. Supp.

3d 581, 586 (S.D.N.Y. 2015) (articulating the China Trade test).

     Once China Trade’s two threshold requirements are

satisfied, the Court of Appeals directs courts to consider

additional factors, including:

     (1) the threat to the enjoining court's jurisdiction posed
     by the foreign action; (2) the potential frustration of
     strong public policies in the enjoining forum; (3) the
     vexatiousness of the foreign litigation; (4) the
     possibility of delay, inconvenience, expense,
     inconsistency, or a race to judgment; and (5) other
     equitable considerations.

Id. (citing Karaha Bodas Co., L.L.C. v. Perusahaan Pertambangan

Minyak Dan Gas Bumi Negara, 500 F.3d 111, 119-20 (2d Cir.

2007)).   Although courts must consider all of the discretionary

factors, the Court of Appeals has accorded “greater

significance” to the first two.        Karaha Bodas, 500 F.3d at 126.

   III.   Discussion

     Defendant has moved to modify the Protective Order to

permit the use of Plaintiffs’ confidential discovery material

from this case in the Tokyo Action.       (Mot. at 2-3; Def. Reply at


                                   7
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 8 of 13



2-3.)    In response, Plaintiffs request the Court to modify the

Protective Order to prohibit the use of any discovery materials

in this case for any other purpose.      (Response at 5; Pls. Reply

at 2.)    Separately, Plaintiffs request an anti-suit injunction

to enjoin Defendant from pursuing the Tokyo Action.         (Response

at 5-7; Pls. Reply at 2.)     The Court addresses each in turn.

          a. The Motions to Modify the Protective Order

     While ordinarily a court will freely grant a party

permission to use discovery in one case in a related case to

promote efficiency and the “inexpensive determination of every

action,” Fed. R. Civ. P. 1, here the facts set out in

Plaintiffs’ letters (Response at 4-5; Pls. Reply at 1-2) lead to

a fair inference that Defendant misused confidential discovery

materials from this case in commencing the Tokyo Action.          The

inference arises from both the timing and the substance of the

Tokyo Action.

     As to the timing of the Tokyo Action, even though, as noted

above, Defendant “was aware of [the] alleged conduct when it

occurred in 2015 and reminded of the same in 2017 when the

complaint in this action was first filed,” Nikko waited another

three years--until discovery concluded in this litigation--to

commence the Tokyo Action.     (Pls. Reply at 2.)     As to both

timing and substance, the Tokyo Action was filed just days after

Defendant took depositions of nine Plaintiffs and questioned


                                   8
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 9 of 13



them about topics relevant to the Tokyo Action, including “their

interactions with Mr. Reidenbach, as well as the extent to which

their effort to challenge [Nikko’s] unlawful conduct was

motivated or informed by Mr. Reidenbach’s contemporaneous

knowledge.”   (Response at 2.)

     In light of these facts, the Court finds it to be a fair

inference that Defendant commenced the Tokyo Action using

confidential materials subject to the Protective Order.

Accordingly, Defendant shall show cause why it should not be

sanctioned for use in the Tokyo Action of information obtained

in discovery in this action in contravention of the Protective

Order.

         b. The Motion to Enjoin the Tokyo Action

     Plaintiffs’ request for an anti-suit injunction fails to

satisfy the threshold requirements of the China Trade test.          It

is undisputed that the first threshold requirement--that the

parties are the same in both proceedings--is met.         See

Paramedics Electromedicina, 369 at F.3d at 652 (finding that the

parties need not be exactly identical; only “substantial

similarity” between the parties is required).        However, the

second requirement, that this proceeding would be dispositive of

the Tokyo Action, is not met.

     Although the Court of Appeals has not articulated precisely

what it means for an action to be dispositive, it has instructed


                                   9
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 10 of 13



courts to determine first whether the “substance” of the claims

is the same in the two actions.      See Karaha Bodas, 500 F.3d at

121.    Where the cause of action alleged in the foreign action is

distinct from that alleged in the domestic proceeding, the

domestic proceeding’s resolution may not be dispositive of the

foreign action.    See C.D.S., Inc. v. Zetler, 213 F. Supp. 3d

620, 628-29 (S.D.N.Y. 2016).      However, “[t]here is no

requirement that the two actions be identical.”         Eastman Kodak,

118 F. Supp. 3d at 588 (citing Karaha Bodas, 500 F.3d at 121-

22).

       While the claims in this case and the Tokyo Action are

related, they do not share the same “substance” because they

concern different contracts.      This case focuses on whether Nikko

breached the Allotment Agreement and Terms and Conditions of its

stock option plans in connection with its valuation and

extinguishment of Plaintiffs’ SARs.       (See Am. Compl. ¶¶ 2, 190-

231.)    The Tokyo Action, on the other hand, examines whether Mr.

Reidenbach breached his Separation Agreement by violating his

confidentiality obligations and covenant not to sue.          (Mot. at

1; see also Response at 2.)     Because the two proceedings will

turn on different issues, arguments, and evidence, a finding

that Nikko violated Plaintiffs’ SARs would have little bearing

on the Tokyo Action.    (See Def. Reply at 4.)




                                   10
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 11 of 13



     Plaintiffs contend that the second threshold requirement is

satisfied because a judgment in the Tokyo Action could be

dispositive of the claims in this case.       (See Response at 6.)

This analysis is precisely backwards.       The law requires the

resolution of the case before this Court to be dispositive of

the subsequent foreign action--not vice versa.         See Karaha

Bodas, 500 F.3d at 121.     See also C.D.S., 213 F. Supp. 3d at 628

(stating that the “resolution of the first action must be

dispositive of the action to be enjoined”).        Therefore, for the

reasons discussed above, Plaintiffs have failed to satisfy the

threshold requirements of the China Trade test.

     Even if the resolution of the claims before this Court

would be dispositive of the Tokyo Action, the most important

discretionary factors counsel against issuing an anti-suit

injunction.   First, the Tokyo Action does not threaten this

Court’s jurisdiction.     By pursuing its claims in the only forum

where they could be brought under the Separation Agreement’s

forum selection clause, Defendant is neither “collateral[ly]

attack[ing] . . . this Court’s prior rulings” nor

“circumvent[ing] this Court’s jurisdiction.”        (Response at 5.)

Second, public policy considerations do not appear to be

substantially frustrated by allowing a substantively different

lawsuit to proceed in the only forum where Defendant could

enforce its contractual rights.      (See Def. Reply at 5.)


                                   11
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 12 of 13



     The Court shares Plaintiffs’ concerns that the Tokyo Action

seeks to silence Mr. Reidenbach and punish him for blowing the

whistle on Nikko’s alleged unlawful scheme to eliminate

Plaintiffs’ SARs.    (See Response at 7; Pls. Reply at 2.)

However, the Court acknowledges that “vexatiousness” is “likely

to be present whenever parallel actions are proceeding

concurrently.”   China Trade, 837 F.2d at 36.       Moreover, issuing

an anti-suit injunction based on vexatiousness alone would

“undermine the policy that allows parallel proceedings to

continue and disfavors anti-suit injunctions.”         Id.

     “[P]rinciples of international comity and reciprocity

require a delicate touch in the issuance of anti-foreign suit

injunctions . . . .”    Ibeto Petrochemical Indus. Ltd. v. M/T

Beffen, 475 F.3d 56, 65 (2d Cir. 2007).       Accordingly, even if

Plaintiffs satisfied the China Trade test’s threshold

requirements, the discretionary factors would counsel against

issuing an anti-suit injunction.

    IV.   Conclusion

     For the foregoing reasons, Defendant shall show cause why

it should not be sanctioned for use in the Tokyo Action of

information obtained in discovery in this action in

contravention of the Protective Order [dkt. no. 90].         Counsel

shall confer and inform the Court by letter no later than May 3,

2021, of a proposed briefing schedule on the order to show


                                   12
   Case 1:17-cv-05137-LAP-SDA Document 141 Filed 04/22/21 Page 13 of 13



cause.   Pending resolution of the order to show cause, the Court

reserves decision on the cross motions to modify the Protective

Order [dkt. nos. 115, 117].     Plaintiffs’ separate motion for an

anti-suit injunction [dkt. no. 117] is DENIED.         The Clerk of the

Court shall close the open motion.



SO ORDERED.

Dated:     New York, New York
           April 22, 2021

                                  ____________________________
                                  LORETTA A. PRESKA
                                  Senior United States District Judge




                                   13
